Citation Nr: 1410305	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service connected diabetes mellitus or coronary artery disease.  

2.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service connected diabetes mellitus or coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1968 to September 1970, including service within the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Although the Veteran's appeal originally included a claim for service connection for coronary artery disease, the RO later granted service connection for that disorder in a November 2011 rating decision.  As that decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file reveals records from the Shreveport VA Medical Center (VAMC) for treatment from March 2011 to June 2012.  The Appeals Management Center (AMC) did not review these records in the November 2012 supplemental statement of the case (SSOC).  To the extent that the new VA treatment records are relevant to the claims on appeal, this decision remands the claim for further development, and the RO/AMC will have the opportunity to consider the evidence submitted since the April 2008 SSOC.  See 38 C.F.R. § 20.1304.  

In a March 2012 Written Brief Presentation, the Veteran's representative raised the additional issues of entitlement to service connection for hypertension, to include as secondary to peripheral vascular disease, right above-the-knee amputation, to include as secondary to service-connected diabetes mellitus, chronic renal failure, to include as secondary to service-connected diabetes mellitus, and peripheral neuropathy of the lower extremities, to include as secondary to peripheral vascular disease.  In April 2012, the Board referred these issues to the Agency of Original Jurisdiction for appropriate action.  As the Board does not have jurisdiction over these issues, they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Remand is required to obtain an addendum medical opinion considering direct service connection for peripheral vascular disease based on the Veteran's in-service exposure to herbicides.  The Board notes that the 2012 VA etiological opinions are well-supported and thorough; however, the examiner was not asked to address a theory of etiology that is on appeal.  The Veteran alleged in his April 2005 notice of disagreement that his peripheral vascular disease is secondary to in-service Agent Orange exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Although not a presumptive disability, the Board finds that an addendum opinion is warranted to determine if peripheral vascular disease is related to Agent Orange.  See 38 C.F.R. §§ 3.159, 3.303(d), 3.309(e) (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the foregoing development, request an addendum opinion from the May 2012 VA examiner regarding the etiology of the Veteran's peripheral vascular disease of the lower extremities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's peripheral vascular disease is due to his conceded Agent Orange exposure in service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3.  After the requested development has been completed, readjudicate the merits of the claims.  This readjudication should include consideration of whether the Veteran's peripheral vascular disease is proximately due to, the result of, or aggravated by either his service connected diabetes and/or coronary artery disease.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and afford a reasonable opportunity to respond before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

